PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ma et al.
Application No. 17/061,389
Filed: 1 Oct 2020
For: HYBRID OIL IMMERSION SERVER AND ASSOCIATED COMPUTING RACK
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR 1.55(f), filed June 6, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Chinese Patent Application No. 20201100983.X on June 6, 2022.  As such, all of above listed requirements have now been fulfilled.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 2835 to await a proper response to the final Office Action mailed April 15, 2022.  An advisory action was mailed July 1, 2022.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  


/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	MICHAEL J. FOGARTY, III
FOGARTY LLP
5465 LEGACY DRIVE, SUITE 650
PLANO, TX  75024